Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Iken Sans on 9/7/21.

The application has been amended as follows: 

In line 3 of claim 10, insert “or” before “N,N-dibutylethanolamine”

In line 3 of claim 10, delete “, or mixtures thereof”

In line 1 of claim 12, delete “of any”

In line 2 of claim 13, insert “aqueous metalworking” before “fluid”



In line 3 of claim 14, insert “aqueous metalworking” before “fluid”

In line 2 of claim 15, insert “metal” before “component”

In line 2 of claim 15, insert “aqueous metalworking” before “fluid”


Statement of Reasons for Allowance
The prior art does not teach or render obvious the claimed composition. Martino (U.S. Pat. No. 5,030,388) discloses in claim 10 a composition comprising the reaction product of a maleated vegetable oil (corn oil) with a methoxypolyethylene glycol (polyethylene glycol monomethyl ether) having a molecular weight of 350, but the disclosure of Martin does not provide any teaching of also including the claimed monohydric alcohols in the composition, or reacting the reaction product with the claimed monohydric alcohols. Similarly, Meredith (U.S. PG Pub. No. 2018/0070584) discloses in paragraph 32 the reaction product of a maleated natural oil and a derivative compound which can be a monoalkyl polyoxyalkylene glycol. In paragraph 34 Meredith discloses that the natural oil can be various vegetable oils including soybean oil, and in paragraph 51 discloses that the derivative compound can be polyethylene glycol monomethyl ether, but does not disclose or render obvious also including the claimed monohydric alcohols in the composition, or reacting the reaction product with the claimed monohydric alcohols, noting that monohydric alcohols do not fall within the 
The International Search Report identifies two X references, which are the WO equivalents of the Meredith and Lange references discussed above. The X references therefore fail to anticipate or render obvious the claimed compositions for the above-discussed reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771